Citation Nr: 0730420	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to February 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.


FINDING OF FACT

The appellant died on June [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  Her death has been verified by the Social Security 
Death Index.  As a matter of law, claims do not survive an 
appellant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243- 
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


